          Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
________________________________________________x
NEW YORK IMMIGRATION COALITION,
MAKE THE ROAD NEW YORK, CASA,                      :   Docket No.
AMERICAN-ARAB ANTIDISCRIMINATION                       1:20-cv-05781
COMMITTEE, ADC RESEARCH INSTITUTE,                 :
FIEL HOUSTON INC.
                              Plaintiffs,          :
v.
DONALD J. TRUMP, in his official capacity          :   MOTION TO
as President of the United States,                     INTERVENE
UNITED STATES DEPARTMENT OF COMMERCE; :
WILBUR L. ROSS, JR., in his official capacity as
Secretary of Commerce,                             :
BUREAU OF THE CENSUS, an agency within the
United States Department of Commerce; and          :
STEVEN DILLINGHAM, in his official capacity as
Director of the U.S. Census Bureau,                :
                              Defendants.
and                                                :   August 2, 2020
Robert A. Heghmann,
v.                                                 :
DONALD J. TRUMP, in his official capacity
as President of the United States,                 :
________________________________________________x




                                            1
         Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 2 of 8




PLAINTIFF – INTERVENOR ROBERT A. HEGHMANN’S MOTION TO INTERVENE

   Federal Rule of Civil Procedure 24(a)(2) provides that a court must permit

intervention on timely application by anyone: (1) who “claims an interest relating to

the property or transaction that is the subject of the action,” and (2) whose interest

may be “impair[ed] or impede[d]” by disposition of the action, “unless existing

parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2). This Rule is

“broadly construed in favor of potential intervenors,” who must be permitted to

intervene if: “1) the application was timely filed; 2) the applicant possesses a

substantial legal interest in the case; 3) the applicant’s ability to protect its interest

will be impaired without intervention; and 4) the existing parties will not adequately

represent the applicant’s interest.” Ohio State Conference of NAACP v. Husted, 588

F. App’x 488, 490 (6th Cir. 2014) (citation omitted); see Grutter v. Bollinger, 188

F.3d 394, 397-98 (6th Cir. 1999) (same). The Plaintiff-Intervenor meets each of

these requirements for intervention as of right.

   This litigation directly implicates the Plaintiff – Intervenor’s interest in protecting

the integrity of his vote under the One Person, One Person Mandate. The Presidential

Executive Order at issue here is a clumsy attempt to re-invigorate the One Man, One

Vote Mandate in the face of unbridled immigration, both legal and illegal. As is set

forth in the Plaintiff-Intervenor’s Complaint, that same unbridled immigration in

Virginia and throughout the United States is being used to debase and dilute the

                                            2
        Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 3 of 8




votes and therefore the voice the voice of suburban and rural voters. The Plaintiff-

Intervenor is a rural voter whose vote will be debased and diluted in Congressional

Elections in Virginia in 2020. While the Intervenor-Plaintiff disagrees with the

Executive Order as issued by the President, he supports and agrees that a Presidential

Executive Order must be issued immediately requiring every state to comply with

the Horsey Rule described in the Plaintiff Intervenor’s Memorandum in Support of

his Motion for an Order to Show Cause, Motion for Declaratory Judgment and

Motion for a Preliminary and Permanent Injunction. The issues raised in said

Memorandum and the issues currently being raised in this litigation overlap and the

Plaintiff-Intervenor will suffer the loss of his voice in the 2020 elections unless he

is permitted to intervene.

                                  ARGUMENT I

              Intervention Should be allowed as a Matter of Right

   1) Plaintiff-Intervenor’s Motion is Timely.

   The timeliness of an application for intervention is evaluated “in the context of

all relevant circumstances,” including: (1) the point to which the suit has progressed;

(2) the purpose for which intervention is sought; (3) the length of time preceding the

application during which the proposed intervenors knew or should have known of


                                           3
        Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 4 of 8




their interest in the case; (4) the prejudice to the original parties due to the proposed

intervenors’ failure to promptly intervene after they knew or reasonably should have

known of their interest in the case; and (5) the existence of unusual circumstances

militating against or in favor of intervention. Jansen v. City of Cincinnati, 904 F.2d

336, 340 (6th Cir. 1990); see United States v. City of Detroit, 712 F.3d 925, 930-31

(6th Cir. 2013) (same). Here, the case is still at the earliest stage. The Defendants

have neither answered nor moved to dismiss. No factual or legal issues have been

litigated. And the parties will not be prejudiced by the intervention.

   2) The Plaintiff-Intervenor Has a Substantial Legal Interest in the Subject
      Matter of This Case.

       Courts of Appeals around the country have subscribed to a “rather expansive

   notion of the interest sufficient to invoke intervention of right.” Grutter, 188 F.3d

   at 398 (citation omitted); see also Bradley v. Milliken, 828 F.2d 1186, 1192

   (6thCir. 1987) (“[I]nterest’ is to be construed liberally.”). No specific legal or

   equitable interest is required, see Grutter, 188 F.3d at 398, and even “close cases”

   should be “resolved in favor of recognizing an interest under Rule 24(a),” Mich.

   State AFL-CIO v. Miller, 103 F.3d 1240, 1247 (6th Cir. 1997).

   3) Intervention in this Case is Necessary to Protect the Plaintiff – Intervenor’s
      Interest




                                           4
     Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 5 of 8




   Under the third intervention prong, “a would-be intervenor must show only

that impairment of its substantial legal interest is possible if intervention is

denied.” Miller, 103 F.3d at 1247. “This burden is minimal,” and can be satisfied

if a determination in the action may result in “potential stare decisis effects.” Id.;

see also Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 900

(9th Cir. 2011) (“[I]ntervention of right does not require an absolute certainty that

a party’s interest will be impaired”).

   The President’s Executive Order is aimed directly at preserving the votes and

therefore the voice of suburban and rural voters such as the Plaintiff-Intervenor

by influencing the 2020 Census and its use in future apportionment. The Order

is, however, mis-directed at the 2020 Census instead of the 2020 Congressional

and Presidential elections. Unless re-directed as suggested by the Plaintiff-

Intervenor, suburban and rural voters such as the Plaintiff-Intervenor will suffer

dilution of their votes and their voice in the 2020 elections.

4) The Existing Parties Cannot Protect the Interest of the Plaintiff Intervenor.

   The Plaintiff - Intervenor carries a minimal burden to show that the existing

parties to this litigation inadequately represent the United States’ interests.

Jordan v. Mich. Conference of Teamsters Welfare Fund, 207 F.3d 854, 863 (6th

Cir. 2000). A potential intervenor “need not prove that the [existing parties’]


                                         5
     Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 6 of 8




representation will in fact be inadequate, but only that it ‘may be’ inadequate.”

Id. (citations omitted) (emphasis added); see also Davis v. Lifetime Capital, Inc.,

560 F. App’x 477, 495 (6th Cir. 2014) (“The proposed intervenor need show only

that there is a potential for inadequate representation.”) (citation omitted)

(emphasis in original). The Plaintiff – Intervenor satisfies this burden.

   The Plaintiff – Intervenor has a personal interest in enforcing the Horsey Rule.

He was the attorney who represented Wade Horsey in the Horsey litigation. He

is uniquely qualified to present the issues raised in that litigation in this action

and to convince the Court why a Presidential Order implementing the Horsey

Rule nationally before the 2020 elections is not only appropriate but necessary to

protect the votes and therefore the voice of suburban and rural voters.

                                    Argument II

         The Plaintiff - Intervenor Should Be Allowed to Intervene by
                                 Permission

   The Plaintiff - Intervenor may also be granted leave to intervene by

permission. Rule 24(b)(2) permits intervention on timely motion by anyone who

has “a claim or defense that shares with the main action a common question of

law or fact.” Fed. R. Civ. P. 24(b)(1)(B). “In exercising its discretion,” a court

“must consider whether intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

                                        6
        Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 7 of 8




      For the reasons detailed in Section A, supra, the Motion to Intervene is timely.

   Further, the Plaintiff-Intervenor will assert issues that would require the Court to

   resolve questions of fact and law that are common to—and in some instances,

   identical to—questions raised by the existing parties.

      For the foregoing reasons, the Plaintiff-Intervenor respectfully requests that

   the Court grant the Plaintiff – Intervenor’s Motion to Intervene.

                                                     Respectfully submitted,



                                                     ______________________


                                                     Robert A. Heghmann
                                                     P.O. Box 6342
                                                     Virginia Beach, Virginia 23456
                                                     Tel. 603-866-3089
                                                     Bob_Heghmnaa@Reagan.com


                          CERTIFICATE OF SERVICE
       I certify that the foregoing document will be served pursuant to Rule 5 (b)

(E) by filing with the Court via U.S. Mail, postage pre-paid, where it will be sent

electronically to counsel for all registered participants. In addition a copy of this

pleading has been sent via e-mail to Mathew Colangelo, Office of the New York




                                          7
        Case 1:20-cv-05781-JMF Document 38 Filed 08/03/20 Page 8 of 8




State Attorney General at Mathew.Cokangelo@ag.ny.gov who seems to have taken

the lead among Plaintiffs’ counsel.

                                               ____________________

                                               Robert A. Heghmann




                                      8
